DECISION AND JUDGMENT ENTRY
This is an accelerated appeal from a judgment of the Perrysburg Municipal Court which ordered a writ of restitution in favor of appellee Greenbriar, Inc. Appellants, Mark and Joy Chadwick, assert the following assignment of error:
  "THE LOWER COURT ERRED IN HOLDING THAT PLAINTIFF DID NOT WAIVE ANY RIGHT TO DEMAND TIMELY PAYMENT OF RENT BY REASON OF ITS PRIOR ACCEPTANCE OF A SUBSTANTIAL NUMBER OF LATE RENTAL PAYMENTS."
Upon review of the record and the trial court's opinion and judgment entry, we find this assignment of error not well-taken. We agree with the trial court that past acceptance of late rental payments after serving a three-day notice, pursuant to R.C. 1923.04, does not obligate a landlord to accept subsequent late payments.
The judgment of the Perrysburg Municipal Court is affirmed. Court costs of this appeal are assessed to appellants.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Melvin L. Resnick, J., James R. Sherck, J., Mark L. Pietrykowski, P.J.
CONCUR.